                                           Case 3:19-cv-01608-RS Document 85 Filed 10/18/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         WILLIAM LOFTUS, et al.,
                                  10                                                        Case No. 19-cv-01608-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         AMENDED ORDER GRANTING
                                  12                                                        MOTIONS TO WITHDRAW
Northern District of California
 United States District Court




                                         SUNRUN INC., et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Pursuant to Civil Local Rule 7-1(b) the motions of the two firms representing defendant

                                  17   Media Mix 365, LLC for leave to withdraw (Dkt. Nos. 68 and 70) are suitable for disposition

                                  18   without oral argument and the hearing set for October 24, 2019 is vacated. The motions are

                                  19   granted. Plaintiffs’ contention that Media Mix has existing obligations under the preliminary

                                  20   injunction and discovery requests propounded by plaintiffs is not a basis for requiring attorneys to

                                  21   continue representing a client where they have adequately shown the client has not authorized

                                  22   them to take any action and there is no reason to believe they will be paid for services already

                                  23   rendered, much less for any further services.

                                  24          Pursuant to Civil Local Rule 11-5(b), papers may continue to be served on former counsel

                                  25   for forwarding purposes, unless and until Media Mix appears by other counsel. Former counsel is

                                  26   to provide Media Mix a copy of this order and alert it to this provision.

                                  27          Media Mix is advised it may not appear in this action except through an attorney. Because

                                  28   the default of Media Mix has already been entered, plaintiff may apply for entry of default
                                           Case 3:19-cv-01608-RS Document 85 Filed 10/18/19 Page 2 of 2




                                   1   judgment against it at any time.

                                   2

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: October 18, 2019

                                   6                                        ______________________________________
                                                                            RICHARD SEEBORG
                                   7                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                CASE NO.   19-cv-01608-RS
                                                                             2
